         Case 1:19-cv-11619-ALC-SN Document 32 Filed 09/21/20 Page 1 of 1

                                                                                                   9/21/2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
                                                             :
 ESTANISLAO MARTIN PEREZ LOPEZ,
                                                             :
 et. al,
                                                             :
                                     Plaintiffs,             :    19-cv-11619 (ALC)
                                                             :
                        -against-                            :    ORDER APPROVING
                                                             :    SETTLEMENT
 LUCERO PRODUCE II CORP. et. al,                             :
                                                             :
                                     Defendants.
 ---------------------------------------------------------   x

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Settlement Agreement filed by the Parties on August 14, 2020.

ECF No. 31. The Court has reviewed the Settlement Agreement as required by Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The Court finds it to be fair and reasonable and

approves the Settlement. Accordingly, this matter is hereby discontinued with prejudice and

without costs or fees as to any party.




SO ORDERED.

Dated:      September 21, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge
